Case 2:19-cv-00558-JAW Document 22 Filed 02/17/21 Page 1 of 5             PageID #: 141




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


US BANK, NATIONAL ASSOCIATION,                 )
SUCCESSOR TRUSTEE TO BANK                      )
OF AMERICA, N.A., AS SUCCESSOR                 )
TO LASALLE BANK, N.A., AS TRUSTEE              )
FOR THE MERRILL LYNCH FIRST                    )
FRANKLIN MORTGAGE LOAN TRUST,                  )
MORTGAGE LOAN ASSET-BACKED                     )
CERTIFICATES, SERIES 2007-2,                   )
                                               )
             Plaintiff                         )
                                               )
      v.                                       )      2:19-cv-00558-JAW
                                               )
HETTY N. MERRILL,                              )
                                               )
             Defendant                         )

            ORDER ON MOTION FOR SERVICE BY PUBLICATION

      This is a foreclosure action in which Plaintiff alleges that the promissory note

secured by a mortgage on certain real property located in Eliot, Maine is in default. The

matter is before the Court on Plaintiff’s motion to serve Defendant Hetty N. Merrill by

publication. (Motion, ECF No. 21.)

      Following a review of the record and after consideration of the motion, the Court

denies the motion without prejudice.

                                       DISCUSSION

      Pursuant to Federal Rule of Civil Procedure 4(e), service may be accomplished by

delivering a copy of the summons and the complaint to the individual personally, leaving

a copy at the individual’s dwelling or usual place of abode with someone of suitable age
Case 2:19-cv-00558-JAW Document 22 Filed 02/17/21 Page 2 of 5              PageID #: 142




and discretion who resides there, delivering a copy to an agent authorized by appointment

or by law to receive service of process, or by following state law for serving a summons in

an action brought in courts of general jurisdiction where the district is located or where

service is made. Fed. R. Civ. P. 4(e). In addition to the traditional method of personal

service, Maine law provides for alternate means of serving a summons and complaint,

“upon a showing that service cannot with due diligence be made by another prescribed

method.” Me. R. Civ. P. 4(g)(1).

       Alternate means of service include leaving the summons, complaint, and the order

authorizing service by alternate means at the individual’s dwelling house or usual place of

abode, by publication unless a statute provides another method of notice, or by electronic

or any other means not prohibited by law. Id. A motion for service by alternate means

must be supported by an affidavit demonstrating that:

       (A) The moving party has demonstrated due diligence in attempting to obtain
       personal service of process in a manner otherwise prescribed by Rule 4 or by
       applicable statute;

       (B) The identity and/or physical location of the person to be served cannot
       reasonably be ascertained, or is ascertainable but it appears the person is
       evading process; and

       (C) The requested method and manner of service is reasonably calculated to
       provide actual notice of the pendency of the action to the party to be served
       and is the most practical manner of effecting notice of the suit.

M. R. Civ. P. 4(g)(1).

       In this case, Plaintiff has made several attempts to locate and serve Defendant

Merrill. As the result of its efforts, Plaintiff learned that Defendant Merrill might have


                                            2
Case 2:19-cv-00558-JAW Document 22 Filed 02/17/21 Page 3 of 5               PageID #: 143




been deported to the Philippines. (Affidavit of M. Kelly ¶ 13, ECF No. 21-1.) As of the

filing of the motion, however, Plaintiff has not been able to verify whether Defendant

Merrill has been deported. (Affidavit of M. Kelly ¶ 15; Affidavit of M. Brophy ¶ 3, ECF

No. 21-8.) The issue is whether under the circumstances, the alternate service proposed by

Plaintiff (i.e., by publication) is appropriate in this case.

       “Both the United States and Maine Constitutions require that, as a basic element of

due process, any defendant against whom suit is commenced is entitled to notice

reasonably calculated to give actual notice, and a reasonable opportunity to respond to the

action.” Gaeth v. Deacon, 2009 ME 9, ¶ 23, 964 A.2d 621, 627. Although the Maine

Rules of Civil Procedure continue to authorize service by publication in some

circumstances, this method of providing notice “developed at a time when newspapers

were the only means of print mass communication, and when newspapers were more

widely and intensely read than is now the case.” Id., 2009 ME 9, ¶ 25, 964 A.2d at 627.

For this reason, the Maine Supreme Judicial Court has described service by publication as

a “last resort”:

       Because service by publication has become less likely to achieve actual
       notice of a lawsuit, it is also less likely to meet the requirements of due
       process. See Grannis [v. Ordean], 234 U.S. [385] at 394, 34 S. Ct. 779
       [(1914)]. Today, just as one hundred years ago, notice of a suit must be given
       in the manner “most reasonably calculated to apprise the defendant” of the
       pendency of a suit. Lewien [v. Cohen], 432 A.2d [800] at 804–05 [(Me.
       1981)]. Accordingly, because of the recent societal changes, service by
       publication in a newspaper is now a last resort that a party should attempt
       only when it has exhausted other means more likely to achieve notice. See 1
       Field, McKusick & Wroth, Maine Civil Practice § 4.13 at 98–100 (2d
       ed.1970); see also M.R. Civ. P. 4(g)(1) (mandating that courts may order
       service by publication only upon motion showing that “service cannot with

                                                3
Case 2:19-cv-00558-JAW Document 22 Filed 02/17/21 Page 4 of 5                             PageID #: 144




        due diligence be made by another prescribed method” (emphasis added)).
        “When a party’s identity and location are reasonably ascertainable, notice by
        publication is not reasonably calculated to provide actual notice of the
        pending proceeding.” Phillips [v. Johnson], 2003 ME 127, ¶ 27 n. 12, 834
        A.2d at 946 (quotation marks omitted). Thus, “service by publication should
        occur only when notice cannot be accomplished by other means.” Id. ¶ 27,
        834 A.2d at 946.

Gaeth, 2009 ME 9, ¶ 26, 964 A.2d at 628 (footnote omitted).1

        Upon review of the record, the Court is not persuaded that service by publication is

appropriate at this stage of the proceedings. Without confirmation as to whether Defendant

Merrill has been deported, the Court cannot determine whether a means of service other

than personal service is warranted and, if so, which means of service is appropriate. For

instance, if Defendant Merrill has been deported, a pertinent issue is whether Plaintiff can

serve Defendant Merrill by any of the means authorized by Maine Rule of Civil Procedure

4(j) (“Alternative Provisions for Service in a Foreign Country”). Even if the Court were

persuaded that service by publication was appropriate, without resolution of Defendant

Merrill’s status (i.e., whether she has been deported), the Court cannot reasonably

determine where the publication should be made and whether any other means of

notification should be used with service by publication. See Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 316 (1950) (“It is true that publication traditionally has

been acceptable as notification supplemental to other action which in itself may reasonably


1
  As early as 1950, the United States Supreme Court questioned the adequacy of notice by publication.
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950) (“Chance alone brings to the
attention of even a local resident an advertisement in small type inserted in the back pages of a newspaper,
and if he makes his home outside the area of the newspaper’s normal circulation the odds that the
information will never reach him are large indeed.”).


                                                     4
Case 2:19-cv-00558-JAW Document 22 Filed 02/17/21 Page 5 of 5              PageID #: 145




be expected to convey a warning.”) Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 316 (1950). In sum, Plaintiff has not established that service by publication is

warranted or reasonable given the current record.

                                         CONCLUSION

       Based on the foregoing analysis, the Court denies without prejudice Plaintiff’s

motion for service by publication.

                                          NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 17th day of February, 2021.




                                             5
